     Case 6:20-cv-00543-ADA Document 44 Filed 02/05/21 Page 1 of 33




               IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF TEXAS
                          WACO DIVISION

WSOU INVESTMENTS, LLC D/B/A       §    CIVIL ACTION 6:20-cv-00533-ADA
BRAZOS LICENSING AND              §    CIVIL ACTION 6:20-cv-00535-ADA
DEVELOPMENT,                      §    CIVIL ACTION 6:20-cv-00540-ADA
          Plaintiff,              §    CIVIL ACTION 6:20-cv-00543-ADA
v.                                §
                                  §
HUAWEI TECHNOLOGIES USA           §
INC.; HUAWEI TECHNOLOGIES         §
CO., LTD.,                        §
           Defendants.            §




          PLAINTIFF’S OPENING CLAIM CONSTRUCTION BRIEF
       Case 6:20-cv-00543-ADA Document 44 Filed 02/05/21 Page 2 of 33




                                          TABLE OF CONTENTS

I.    U.S. Patent No. 6,882,627 (Case No. 6:20-cv-00533) Claim Terms ...............................1

      A.     Overview of the ’627 Patent ..................................................................................1

      B.     Terms with Constructions Not Contested by Defendants ..................................3

      C.     Terms with Disputed Constructions.....................................................................4

             1.        “performing a SRG (shared risk group) topology
                       transformation of the network topology into a virtual topology
                       that discourages the use of network resources” (Claims 1, 29,
                       30) ................................................................................................................4

             2.        “second code means adapted to, for at least one shared risk
                       group, determine if any of the at least one shared risk group
                       includes any of the first sequence of network resources” (Claim
                       29) / “means adapted to, for at least one shared risk group,
                       determine if any of the at least one shared risk group includes
                       any of the first sequence of network resources” (Claim 30) ..................4

             3.        “third code means for performing a SRG (shared risk group)
                       topology transformation of the network topology into a virtual
                       topology which discourages the use of network resources”
                       (Claim 29) / “means for performing a SRG (shared risk
                       group) topology transformation of the network topology into a
                       virtual topology which discourages the use of network
                       resources” (Claim 30) ................................................................................6

II.   U.S. Patent No. 6,999,727 (Case No. 6:20-cv-00543) Disputed Claim Terms ...............8

      A.     Overview of the ’727 Patent ..................................................................................8

      B.     Terms with Constructions Not Contested by Defendants ..................................9

      C.     Terms with Disputed Constructions.....................................................................9

             4.        “corrected errors” (Claims 1, 4-7) ............................................................9

             5.        “a number of corrected errors (BCE) in a non-SCS base
                       reference time period” (Claims 1, 4-7) ...................................................10

             6.        “means for implementing a Performance Monitoring function
                       based on data retrieved through a Forward Error Correction
                       function” (Claims 4, 5).............................................................................11



                                                               i
        Case 6:20-cv-00543-ADA Document 44 Filed 02/05/21 Page 3 of 33




              7.       “means for classifying said blocks either as corrected or
                       uncorrected through the Forward Error Correction function”
                       (Claims 4, 5) ..............................................................................................12

              8.       “means for calculating the Performance Monitoring function
                       by implementing a correlation of the information regarding
                       said corrected and uncorrected blocks” (Claims 4, 5) ..........................13

              9.       “implementing a Performance Monitoring function based on
                       data retrieved through a Forward Error Correction Function”
                       (Claims 6, 7) ..............................................................................................14

              10.      “classifying said blocks either as corrected or uncorrected
                       through the Forward Error Correction function” (Claims 6, 7) .........16

III.   U.S. Patent No. 7,508,755 (Case No. 6:20-cv-00535) Disputed Claim Terms .............17

       A.     Overview of the ’755 Patent ................................................................................17

       B.     Terms with Constructions Not Contested by Defendants ................................18

       C.     Terms with Disputed Constructions...................................................................18

              11.      “originating network device” (Claims 1, 3) ...........................................18

              12.      “switch over message” (Claims 1, 5, 8, 10, 13, 16, 18, 23, 25) ..............19

              13.      “means for re-routing traffic traveling along the bi-directional
                       LSP in the backwards direction to the alternate path in the
                       backwards direction based on the switch over message.”
                       (Claims 8) / “means for re-routing traffic traveling along a bi-
                       directional LSP in a backwards direction to an alternate path
                       in the backwards direction based on the switch over message”
                       (Claim 23) / “means for re-routing traffic traveling along the
                       bi-directional LSP in a backwards direction to the same
                       alternate path in the backwards direction based on the switch
                       over message” (Claim 25) ........................................................................20

              14.      “means for re-routing traffic traveling along a bi-directional
                       LSP in a forward direction to an alternate path in the forward
                       direction” (Claim 20) ...............................................................................21

              15.      “means for transmitting a switch over message along the
                       alternate path in the forward direction to a merging network
                       device responsive for re-routing traffic traveling along the bi-
                       directional LSP in a backward direction to the alternate path
                       in the backward direction” (Claim 20) / “means for
                       transmitting a switch over message, along the alternate path in

                                                            ii
       Case 6:20-cv-00543-ADA Document 44 Filed 02/05/21 Page 4 of 33




                      the forward direction, for re-routing traffic traveling along the
                      bi-directional LSP in a backward direction” (Claim 25) .....................22

             16.      “means for means for [sic] receiving traffic traveling along a
                      bi-directional LSP in a forward direction to an alternate path
                      in the forward direction” (Claim 23) .....................................................24

IV.   U.S. Patent No. 8,417,112 (Case No. 6:20-cv-00540) Disputed Claim Terms .............25

      A.     Overview of the ’112 Patent ................................................................................25

      B.     Terms with Disputed Constructions...................................................................26

             17.      “determining whether said collected BER values worsen over
                      time” (Claims 1, 11) .................................................................................26




                                                        iii
            Case 6:20-cv-00543-ADA Document 44 Filed 02/05/21 Page 5 of 33




                                             TABLE OF AUTHORITIES

Cases

Amdocs (Israel) Limited v. Openet Telecom, Inc.,
  2018 Markman 1699429, 2018 WL 1699429 (E.D. Va. 2018) ................................................ 16

CLS Bank International v. Alice Corp. Pty. Ltd.,
  717 F.3d 1269 (Fed. Cir. 2013)................................................................................................. 16

Farstone Technology, Inc. v. Apple Inc.,
  2015 Markman 857706, 2015 WL 857706 (C.D. Cal. 2015) ..................................................... 6

In re Katz Interactive Call Processing Patent Litig.,
   639 F.3d 1303 (Fed.Cir. 2011).............................................................................................. 6, 25

JVW Enterprises, Inc. v. Interact Accessories, Inc.,
  424 F.3d 1324 (Fed. Cir. 2005)................................................................................................. 14

Liebel–Flarsheim Co. v. Medrad, Inc.,
  358 F.3d 898 (Fed.Cir.2004)................................................................................................. 4, 19

Micro Chem., Inc. v. Great Plains Chem. Co.,
  194 F.3d 1250 (Fed. Cir. 1999).......................................................................................... passim

Samsung Elecs. Am. v. Prisua Eng'g Corp.,
  948 F.3d 1342 (Fed. Cir. 2020)................................................................................................. 15

Skky, Inc. v. MindGeek, s.a.r.l.,
  859 F. 3d 1014 (Fed. Cir. 2017)................................................................................................ 15

Toshiba Corp. v. Imation Corp.,
  681 F.3d 1369 (Fed. Cir. 2012).......................................................................................... passim

Typhoon Touch Technologies, Inc. v. Dell, Inc.,
  659 F.3d 1376 (Fed. Cir. 2011)................................................................................................... 6

Virginia Innovation Sciences, Inc. v. Amazon.com, Inc.,
  2019 Markman 4259020, 2019 WL 4259020 (E.D. Tex. 2019)............................................... 15

WhitServe LLC v. GoDaddy.Com, Inc.,
 2014 WL 5668335 (D. Conn. 2014) ......................................................................................... 16

Williamson v. Citrix Online, LLC,
  792 F.3d 1339 (Fed. Cir. 2015)................................................................................................. 15




                                                                 iv
         Case 6:20-cv-00543-ADA Document 44 Filed 02/05/21 Page 6 of 33




       Plaintiff WSOU Investments, LLC d/b/a Brazos License and Development (“WSOU”)

respectfully submits this claim construction brief in support of its proposed constructions.

I.     U.S. Patent No. 6,882,627 (Case No. 6:20-cv-00533) Claim Terms

       A.      Overview of the ’627 Patent

       The ’627 patent is generally directed to techniques for facilitating the selection of multiple

paths through a network represented by a network topology which takes into account shared risk

which may exist between network resources. ’627 patent, Abstract, 2:5-9. The ’627 patent

summarizes certain technical problems in the field that existed at the time, over two decades ago.

Id., 1:13-2:2. At the time of the invention, an approach to providing failure tolerance in networks

was to identify during initial service configuration a primary path and one or more non-primary

paths through the network, so called “multi-path routing,” and such that the two or more paths to

be maximally edge disjoint and maximally node disjoint (meaning the paths share as few links and

nodes as possible, usually none of either). Id. 1:43-57. However, some links and/or nodes in a

network may share a common risk of failure. For example, there may be multiple links which at

some point share a common resource such as a common single cable. Id., 1:58-2:2. Existing route

definition methods at the time, such as maximally disjoint approaches, do not address the issue of

shared risk groups, resulting in the possibility that the primary and non-primary paths will share

some resources even though they do not share any links and/or nodes. Id.

       In a preferred embodiment, the ’627 patent solves certain network-related problems of its

time through a novel use of determining shared risk groups and performing a shared risk group

(SRG) topology transformation of the network into a virtual topology which discourages the use

of network resources in any shared risk group determined to be a part of a first path through the

network, and then identifying a second path through the virtual topology. Id., 2:10-27. The SRG

topology transformation for each node requiring such transformation preferably involves

                                                 1
         Case 6:20-cv-00543-ADA Document 44 Filed 02/05/21 Page 7 of 33




transforming a node into two interconnected nodes, providing a forward unidirectional link

between two interconnected nodes and assigning the forward unidirectional link a cost,

transforming any bi-directional link into the node requiring transformation into a first

unidirectional link into one of the two interconnected nodes and a second unidirectional link out

of the other of the two interconnected nodes where, preferably, the cost assigned to each forward

unidirectional link is greater than the sum of costs for all links in the network topology. Id., 2:31-

54. The SRG topology transformation for each link requiring transformation preferably involves

transforming the link requiring transformation into a forward unidirectional link and a reverse

unidirectional link each having a respective cost. For each unidirectional link, preferably, a

respective cost is assigned which is larger than a sum of the costs assigned to all links in the

topology. Preferably, a larger cost is assigned to transformed links which form part of the first path

than for transformed unidirectional links which do not form part of the first path. Id.

       In another embodiment of the invention, in the event at least two paths cannot be found

which do not share at least one resource having shared risks, revising the at least one shared risk

group to be less restrictive and then re-executes the method. This may be done for example by

defining a hierarchy of resources, the hierarchy having a plurality of levels, with resources assigned

to a given level in the hierarchy being contained by a resource assigned to a higher level in the

hierarchy, wherein a shared risk between any two resources in a lower level of the hierarchy is

also considered a shared risk between any pair of resources in a higher level of the hierarchy which

contain the two resources in the lower level of the hierarchy. A first attempt is made to define first

and second paths which do not share any risk at the highest level of the hierarchy of resources.

Upon failure of the first attempt, at least one subsequent attempt is made to define first and second

paths which do not share any risk at a level of the hierarchy of resources below the highest level



                                                  2
         Case 6:20-cv-00543-ADA Document 44 Filed 02/05/21 Page 8 of 33




of the hierarchy of resources. Subsequent attempts are made for respective lower levels of the

hierarchy of resources until first and second paths are identified which do not share risk at the

respective lower level. Id., 2:63-3:18.

       B.      Terms with Constructions Not Contested by Defendants

                      Term                              Construction not contested by Defendants
 “means for maintaining or obtaining network           Subject to 35 U.S.C. § 112, ¶6
 topology information” (Claim 30)
                                                       Function: maintaining or obtaining network
                                                       topology information

                                                       Structure: network management platform, and
                                                       equivalents thereof; see e.g., 5:64-6:22
 first code means for identifying a first path         Subject to 35 U.S.C. § 112, ¶6
 through the network topology [from a source
 node to a destination node], the first path           Function: identifying a first path through the
 comprising a first sequence of network                network topology from a source node to a
 resources” (Claim 29) /                               destination node

 “means for identifying a first path through the       Structure: processing platform-readable
 network topology [from a source node to a             medium, and equivalents thereof (claim 29) /
 destination node], the first path comprising a        a network management platform, and
 first sequence of network resources” (Claim           equivalents thereof (claim 30)
 30)
                                                       Algorithm (if required): any suitable method
                                                       of determining a path through network
                                                       topology, and equivalents thereof, see e.g.,
                                                       6:38-48, Figs. 2, 3A
 “fourth code means adapted to identify a              Subject to 35 U.S.C. § 112, ¶6
 second path through the virtual topology from
 the source node to the destination node”              Function: identify a second path through the
 (Claim 29) /                                          virtual topology from the source node to the
                                                       destination node
 “means adapted to identify a second path
 through the virtual topology from the source          Structure: processing platform-readable
 node to the destination node” (Claim 30)              medium, and equivalents thereof

                                                       Algorithm (if required): any suitable method
                                                       of determining a path through network
                                                       topology see e.g., 4:51-5:39, 7:55-62, Fig. 3C,
                                                       and equivalents thereof


                                                   3
         Case 6:20-cv-00543-ADA Document 44 Filed 02/05/21 Page 9 of 33




       C.      Terms with Disputed Constructions
               1.      “performing a SRG (shared risk group) topology transformation of
                       the network topology into a virtual topology that discourages the use
                       of network resources” (Claims 1, 29, 30)

       WSOU’s Proposed Construction                      Defendants’ Proposed Construction
 Plain and ordinary meaning                          “performing a transformation of links and/or
                                                     nodes of a SRG (shared risk group) of the
                                                     network into a virtual topology that
                                                     discourages the use of network resources”
       This term should be given its plain and ordinary meaning. Defendants’ proposed

construction should be rejected for improperly importing limitations not required in the claims or

specification. Toshiba Corp. v. Imation Corp., 681 F.3d 1369 (Fed. Cir. 2012) (“Absent disclaimer

or lexicography, the plain meaning of the claim controls.”). Defendants’ proposed construction

improperly seeks to limit the claims to “transformation of links and/or nodes.” While the

specification discloses embodiments regarding transformation of nodes and transformation of

links, the specification also first expressly states: “a network represented by a network topology

representing an interconnected set of network resources.” ’627 patent, 2:11-13 (emphasis

added). The specification also expressly states that: “[t]he network resources might for example

include nodes and links. The shared risk groups might include groups of nodes and/or groups of

links.” Id., 2:28-30 (emphasis added). In other words, as the specification states, the network

resources could include nodes and links, but is expressly not limited to nodes and links. Regardless,

importing limitations from an embodiment is improper, even if it is the only embodiment. Liebel–

Flarsheim Co. v. Medrad, Inc., 358 F.3d 898, 906 (Fed.Cir.2004).

               2.      “second code means adapted to, for at least one shared risk group,
                       determine if any of the at least one shared risk group includes any of
                       the first sequence of network resources” (Claim 29) /

                       “means adapted to, for at least one shared risk group, determine if
                       any of the at least one shared risk group includes any of the first


                                                 4
        Case 6:20-cv-00543-ADA Document 44 Filed 02/05/21 Page 10 of 33




                        sequence of network resources” (Claim 30)

       WSOU’s Proposed Construction                        Defendants’ Proposed Construction
 Subject to 35 U.S.C. § 112, ¶6                        Subject to 35 U.S.C. § 112, ¶6

 Function: determine if any of the at least one     Indefinite for failure to disclose sufficient
 shared risk group includes any of the first        structure
 sequence of network resources

 Structure: processing platform-readable
 medium, and equivalents thereof (claim 29) /
 a network management platform, and
 equivalents thereof (claim 30)

 Algorithm (if required): see e.g., 2:13-54,
 3:54-4:15, 4:45-5:33, 6:23-37, 6:52-7:52,
 9:18-23, 12:46-50 Figs. 3A, 3B, 6B, and
 equivalents thereof
        But the parties agree that the terms are subject to 35 U.S.C. § 112, ¶ 6. The parties dispute

whether the terms are indefinite. Defendants’ proposal should be rejected. First, Defendants’

proposed construction does not propose a recited function, and Defendants cannot reasonably

argue that there is a failure to disclose sufficient structure without identifying a recited function.1

Micro Chem., Inc. v. Great Plains Chem. Co., 194 F.3d 1250, 1258 (Fed. Cir. 1999). (“An error in

identification of the function can improperly alter the identification of structure in the specification

corresponding to that function.”). Nonetheless, the correct recited function is “determine if any

of the at least one shared risk group includes any of the first sequence of network resources.”

Second, the correct corresponding structure is “processing platform-readable medium, and



1 Additionally,  Defendants filed a petition for inter partes review against this same ’627 patent in
    IPR2021-00222 and against the same claims 29 and 30. In IPR2021-00222, Defendants
    proposed to the PTAB that these terms are not indefinite for failing to disclose structure, but
    instead, “includes the corresponding structure—algorithms for identifying shared risk groups
    of FIG. 3B and 6B—and equivalents thereof.” Ex. A, p. 16 (IPR2021-00222, Petition (Paper
    2), at 16). Thus in at least IPR2021-00222, Defendants has demonstrated that this term is not
    indefinite. Enzo Biochem, Inc. v. Applera Corp., 599 F.3d 1325, 1332 (Fed. Cir. 2010) (“As a
    preliminary matter, we observe that a claim cannot be both indefinite and anticipated.”).

                                                   5
        Case 6:20-cv-00543-ADA Document 44 Filed 02/05/21 Page 11 of 33




equivalents thereof” for Claim 29 and “a network management platform, and equivalents thereof”

for Claim 30. Moreover, the Federal Circuit has held that functions like ‘processing,’ ‘receiving,’

and ‘storing’ do not require the disclosure of an algorithm. In re Katz Interactive Call Processing

Patent Litig., 639 F.3d 1303, 1315-16 (Fed.Cir. 2011). The same applies for “determin[ing]”. See

e.g. Farstone Technology, Inc. v. Apple Inc., 2015 Markman 857706, 2015 WL 857706, *7-*8

(C.D. Cal. 2015) (finding that the ‘Selecting’ is a common computer function and therefore

requires no additional structure to be disclosed.); see also Typhoon Touch Technologies, Inc. v.

Dell, Inc., 659 F.3d 1376, 1384-86 (Fed. Cir. 2011) (holding that the determination whether a

match exists to be sufficient textual description for a programmer of ordinary skill in the art as one

of the steps in ‘means for cross-referencing,’ and that “the matching of entered responses with a

library of possible responses” to be one of known computer-implemented operations and are

“readily implemented by persons of skill in computer programming.”). However, to the extent an

algorithm is required, the claim language itself provides all the algorithm that is required, however,

further exemplary algorithms disclosed in the specification are recited at ’627 patent, 2:13-54,

3:54-4:15, 4:45-5:33, 6:23-37, 6:52-7:52, 9:18-23, 12:46-50 Figs. 3A, 3B, 6B, and equivalents

thereof. For example, the specification teaches in an embodiment that once the shared risk groups

are determined (e.g. ’627 patent, 6:23-37), each primary bi-directional link belonging to a shared

risk group (SRG) under consideration is determined for transformation (e.g., Id., 6:63-66).

               3.      “third code means for performing a SRG (shared risk group) topology
                       transformation of the network topology into a virtual topology which
                       discourages the use of network resources” (Claim 29) /

                       “means for performing a SRG (shared risk group) topology
                       transformation of the network topology into a virtual topology which
                       discourages the use of network resources” (Claim 30)

       WSOU’s Proposed Construction                       Defendants’ Proposed Construction
 Subject to 35 U.S.C. § 112, ¶6                       Subject to 35 U.S.C. § 112, ¶6

                                                  6
        Case 6:20-cv-00543-ADA Document 44 Filed 02/05/21 Page 12 of 33




 Function: performing a SRG (shared risk             Function: performing a SRG (shard risk
 group) topology transformation of the network       group) topology transformation of the network
 topology into a virtual topology which              topology into a virtual topology which
 discourages the use of network resources            discourages the use of network resources

 Structure: processing platform-readable             Structure: Algorithms for link and node
 medium, and equivalents thereof (claim 29) /        transformations such as those described in
 a network management platform, and                  Figures 3C, 3D, 4A, and 4B, and equivalents
 equivalents thereof (claim 30)                      thereof.

 Algorithm (if required): see e.g., 2:31-3:18,
 6:49-7:52, 7:63-8:28, 8:30-9:35, Figs. 2, 3A-
 3D, 4A, 4B, 5A, 5B, 6A-6E, and equivalents
 thereof
       The parties agree that the terms are subject to 35 U.S.C. § 112, ¶ 6. The parties also agree

the recited function is “performing a SRG (shared risk group) topology transformation of the

network topology into a virtual topology which discourages the use of network resources.”

However, Defendants’ proposed structure is erroneous because Defendants’ proposed construction

does not identify a structure; instead Defendants appear to identify an algorithm. The correct

corresponding structure is “processing platform-readable medium, and equivalents thereof” for

Claim 29 and “a network management platform, and equivalents thereof” for Claim 30. And to the

extent an algorithm is required, exemplary algorithms disclosed in the specification are recited at

’627 patent, 2:31-3:18, 6:49-7:52, 7:63-8:28, 8:30-9:35, Figs. 2, 3A-3D, 4A, 4B, 5A, 5B, 6A-6E,

and equivalents thereof. For example, the specification teaches exemplary link and node

transformations:

               “Link Transformation
               A preferred method of performing link transformation will be
               described with reference to FIG. 4A. Each primary bi-directional
               intermediate link L 100 belonging to an SRG group under
               consideration is transformed into a link L′ 102. Similarly, each
               non-primary bi-directional intermediate link L 100 belonging to an
               SRG group under consideration is transformed into a link L′ 104.
               For non-primary path links, each link L′ 104 is assigned a cost of

                                                 7
        Case 6:20-cv-00543-ADA Document 44 Filed 02/05/21 Page 13 of 33




               Lo+Ls, where Lo=original link cost, Ls=(Slinkcosts)*SRLG,
               where Slinkcosts is arbitrarily defined to be the sum of the costs of
               all of the links in the network. For primary path links, each link L′
               102 is assigned a cost Lo+Lp, Lp=(Slinkcosts)*SRLG+K. Note,
               Lp>Ls by an amount K, as using a primary link in an SRG is worse
               than using a non-primary in an SRG.
               Node Transformation
               A preferred method of performing node transformation will be
               described with reference to FIG. 4B. Each node N 120 to be
               transformed is split into two nodes N′ 122, N″ 124. For a primary
               path node, a new unidirectional link N′→N″ 126 is added, and for
               a non-primary path node, a new unidirectional link N′→N″ 128, in
               both cases between the two new nodes 122,124. The links 126,128
               have costs defined as follows: non-primary path node N′→N″:
               cost=Cs=(Slinkcosts)*SRNG primary path node N′→N″:
               cost=Cp=(Slinkcosts)*SRNG+J The primary path node has a
               higher cost by an amount J to discourage its use over the non-
               primary path node.” Id., 6:62-7:23.


II.    U.S. Patent No. 6,999,727 (Case No. 6:20-cv-00543) Disputed Claim Terms

       A.      Overview of the ’727 Patent

       The ’727 patent is generally directed to implementing a Performance Monitoring function

according to data retrieved through Forward Error Correction (FEC) in a telecommunications

network and based on the correlation of information relating to “corrected” and “uncorrected”

blocks deriving from the implementation of the FEC function. ’727 patent, Abstract, 1:63-2:3. The

’727 patent summarizes certain technical problems in the field that existed at the time, nearly two

decades ago. At the time of the invention, Forward Error Correction mechanisms were known in

the art as a methodology for correcting transmission errors, and there were substantially two types

of FEC, in-band FEC and out-of-band FEC. Id., 1:21-38. While the properties of FEC were well

known in the art, it was also well known that there was a need for defining a procedure for

Performance Monitoring, which consists of the evaluation of a path (link) quality based on an

evaluation of the result of the FEC procedure. Id., 1:42-45. The known procedures for Performance

                                                8
        Case 6:20-cv-00543-ADA Document 44 Filed 02/05/21 Page 14 of 33




monitoring based on FEC data at the time independently utilized two uncorrelated sets of primitive

counters for corrected errors in respective information blocks and uncorrected blocks. Id., 1:46-

51. The problem with that approach was it did not deliver sufficient information about the real

transmission quality of the path (link). For example, under conditions of bad transmission quality,

the error counter does not provide reliable data, as it refers to information blocks which cannot be

corrected through the FEC procedure. Furthermore, the evaluation of Bit Error Rate was not

possible. Id., 1:52-58.

       In a preferred embodiment, a Performance Monitoring function is provided that results in

better indication of the status of path (link) based on a Performance Monitoring function based

upon the correlation of information regarding “corrected” and “uncorrected” information blocks

derived from the FEC function. See e.g., Id., 2:36-4:54.

       B.      Terms with Constructions Not Contested by Defendants

                      Term                             Construction not contested by Defendants
 “means for receiving blocks of data” (Claims         Subject to 35 U.S.C. § 112, ¶6
 4, 5)
                                                      Function: receiving blocks of data

                                                      Structure: telecommunication network
                                                      management system, and equivalents thereof
 “means for obtaining data through the                Subject to 35 U.S.C. § 112, ¶6
 Forward Error Correction function carried out
 on the blocks of received data” (Claims 4, 5)        Function: obtaining data through the Forward
                                                      Error Correction function carried out on the
                                                      blocks of received data

                                                      Structure: network node performing Forward
                                                      Error Correction function, and equivalents
                                                      thereof
       C.      Terms with Disputed Constructions
               4.         “corrected errors” (Claims 1, 4-7)

       WSOU’s Proposed Construction                       Defendants’ Proposed Construction

                                                  9
        Case 6:20-cv-00543-ADA Document 44 Filed 02/05/21 Page 15 of 33




 Plain and ordinary meaning                            “number of errors that have been corrected by
                                                       the FEC mechanism in the time interval
                                                       considered”
       This term should be given its plain and ordinary meaning. Defendants’ proposal to construe

this term is confusing given Defendants’ proposal to also construe the following term: “a number

of corrected errors (BCE) in a non-SCS base reference time period.” See Section II.C.5, below.

Specifically, the term “corrected errors” only ever appears in any claim (asserted or otherwise) as

“a number of corrected errors (BCE)…” in the ’727 patent, Defendants’ proposal to construe

“corrected errors” and “a number of corrected errors (BCE)…” is especially unclear and

confusing. See ’727 patent, 5:34-35 (Claim 1), 5:59 (Claim 3), 6:21-22 (Claim 4), 6:45-46 (Claim

5), 7:1-2 (Claim 6), 8:10-11 (Claim 7). In other words, it is inappropriate to separate the term

“number of corrected errors (BCE)” to just “corrected errors” in a vacuum. Given the full context

of the language of the claims, Defendants’ proposal for construction and proposed construction

are confusing and unhelpful. Defendants’ proposed construction should be rejected. Toshiba, 681

F.3d 1369 (“Absent disclaimer or lexicography, the plain meaning of the claim controls.”).

               5.      “a number of corrected errors (BCE) in a non-SCS base reference
                       time period” (Claims 1, 4-7)

       WSOU’s Proposed Construction                        Defendants’ Proposed Construction
 Plain and ordinary meaning                            “the number of background corrected errors
                                                       within a base reference time period which is
                                                       different than the base reference time period
                                                       used to calculate uncorrected blocks”
       This term should be given its plain and ordinary meaning. The claim language here

expressly provides the definition of the claim term. Specifically, the term itself recites that it is a

number of corrected errors, that are in a non-SCS base reference time period. See ’727 patent,

5:34-35 (Claim 1), 6:21-22 (Claim 4), 6:45-46 (Claim 5), 7:1-2 (Claim 6), 8:10-11 (Claim 7). The

claims also provide a definition of SCS time period as: “a defected base reference time period

                                                  10
        Case 6:20-cv-00543-ADA Document 44 Filed 02/05/21 Page 16 of 33




(SCS) or a time period where at least an uncorrected block (UB) has been detected.” See Id., 5:31-

33 (Claim 1), 6:17-19 (Claim 4), 6:41-43 (Claim 5), 6:65-67 (Claim 6), 8:7-9 (Claim 7). Thus, the

term is expressly defined by the claim language itself, and Defendants’ proposed construction at

best attempts to re-write the claim language, which is unnecessary and unhelpful. Toshiba, 681

F.3d 1369 (“Absent disclaimer or lexicography, the plain meaning of the claim controls.”).

Moreover, Defendants’ proposed construction is improper for limiting the “base reference time

period” to one that is “different than the base reference time period used to calculate uncorrected

blocks.” The express language of the claims recites uncorrected blocks being “detected.” In

addition to the claim language, the specification also provides the example of a “severely corrected

second”2 to include a time period “wherein at least one uncorrected block UB has been detected.”

’727 patent, 3:12-14 (emphasis added). Thus, Defendants’ proposed construction is erroneous for

requiring a “calculation” instead of “detection.” Finally, to the extent a “non-SCS base reference

time period” were to be re-phrased (and it should not), the specification provides a much clearer

re-wording in an example of a “non SCS second,” which the specification provides as “namely, a

[time period] at low frequency of errors, wherein the errors can be corrected.” Id., 3:9-11.

               6.      “means for implementing a Performance Monitoring function based
                       on data retrieved through a Forward Error Correction function”
                       (Claims 4, 5)

        WSOU’s Proposed Construction                   Defendants’ Proposed Construction
 Subject to 35 U.S.C. § 112, ¶6                   Subject to 35 U.S.C. § 112, ¶6

 Function: implementing a Performance             Function: implementing a Performance
 Monitoring function based on data retrieved      Monitoring function based on data retrieved
 through a Forward Error Correction function      through a Forward Error Correction function

  Structure: telecommunication network            Structure: Algorithm disclosed in Figure 1, and

2 Thespecification expressly recites that “[t]he time period of 1 second is to be considered in a
   non-limiting way as base reference for the application of the method according to the present
   invention.” ’727 patent, 2:62-65 (emphasis added).

                                                11
        Case 6:20-cv-00543-ADA Document 44 Filed 02/05/21 Page 17 of 33




 management system, and equivalents thereof            equivalents thereof

 Algorithm (if required): see e.g., 1:63-2:21,
 2:36-4:54, Fig. 1, and equivalents thereof
        The parties agree this term is subject to 35 U.S.C. § 112, ¶6. The parties also agree as to

the recited function. However, Defendants’ proposed structure is erroneous because Defendants’

proposed construction does not identify a structure; instead Defendants appear to identify an

algorithm. The correct corresponding structure is “telecommunication network management

system, and equivalents thereof.” See e.g., ’727 patent, 5:66-67 (Claim 4), 6:23-24 (Claim 5); see

also Id., 2:10-16. And to the extent an algorithm is required, exemplary algorithms disclosed in

the specifications are recited at ’727 patent, 1:63-2:21, 2:36-4:54, Fig. 1, and equivalents thereof.

For example, the specification teaches obtaining certain values from a FEC end function (such as

CEC, UBC, and DS), based on those FEC values, determining certain other values (such as BCE

and SCS), determining a summation of values of BCE and SCS events, and correlating the

information regarding corrected blocks and uncorrected blocks. See e.g., 2:36-4:54, Fig. 1.

                7.     “means for classifying said blocks either as corrected or uncorrected
                       through the Forward Error Correction function” (Claims 4, 5)

       WSOU’s Proposed Construction                        Defendants’ Proposed Construction
 Subject to 35 U.S.C. § 112, ¶6                     Subject to 35 U.S.C. § 112, ¶6

 Function: classifying said blocks either as           Indefinite for lack of structure.
 corrected or uncorrected through the Forward
 Error Correction function

 Structure: network node performing Forward
 Error Correction function, and equivalents
 thereof
        The parties agree this term is subject to 35 U.S.C. § 112, ¶6. Defendants’ contention of

indefinite for lack of structure is erroneous at least because Defendants fail to identify any function.

Micro Chem. Inc., 194 F.3d at 1258. (“An error in identification of the function can improperly

                                                  12
        Case 6:20-cv-00543-ADA Document 44 Filed 02/05/21 Page 18 of 33




alter the identification of structure in the specification corresponding to that function.”). The

correct recited function is “classifying said blocks either as corrected or uncorrected through the

Forward Error Correction function.” And the correct corresponding structure is “network node

performing Forward Error Correction function, and equivalents thereof.” See e.g., ’727 patent,

2:45-65 (“[t]he following primitives can be obtained from a FEC end function, performed in the

network node: [listing CEC, corrected errors; UBC, uncorrected blocks; DS: defect second]”).

               8.     “means for calculating the Performance Monitoring function by
                      implementing a correlation of the information regarding said
                      corrected and uncorrected blocks” (Claims 4, 5)

       WSOU’s Proposed Construction                       Defendants’ Proposed Construction
 Subject to 35 U.S.C. § 112, ¶6                   Subject to 35 U.S.C. § 112, ¶6

 Function: calculating the Performance            Function: calculating the Performance
 Monitoring function by implementing a            Monitoring Function by implementing a
 correlation of the information regarding said    correlation of the information regarding said
 corrected and uncorrected blocks                 corrected and uncorrected blocks wherein said
                                                  correlation of the information regarding said
 Structure: telecommunication network             corrected and uncorrected blocks includes
 management system, and equivalents thereof       calculating information comprising: a defected
                                                  base reference time period (SCS) or a time
 Algorithm (if required): see e.g., 1:63-2:21,    period where at least an uncorrected block
 2:36-4:54, Fig. 1, and equivalents thereof       (UB) has been detected and a number of
                                                  corrected errors (BCE) in a non-SCS base
                                                  reference time period.

                                                      Structure: Algorithmic structure:
                                                                                          , and
                                                      equivalents thereof
       The parties agree this term is subject to 35 U.S.C. § 112, ¶6. However, Defendants fail to

recite the correct recited function and structure. Defendants’ proposed function improperly

includes extraneous elements from the claims’ wherein clauses. See e.g. ’727 patent, 6:14-19

(Claim 4), 6:38-46 (Claim 5). The Federal Circuit has emphasized that in performing the first step,

“a court may not construe a means-plus-function limitation 'by adopting a function different from


                                                 13
        Case 6:20-cv-00543-ADA Document 44 Filed 02/05/21 Page 19 of 33




that explicitly recited in the claim.'” JVW Enterprises, Inc. v. Interact Accessories, Inc., 424 F.3d

1324, 1331 (Fed. Cir. 2005) quoting Micro Chem., 194 F.3d at 1258. That is because “[a]n error

in identification of the function can improperly alter the identification of structure in the

specification corresponding to that function.” Micro Chem., 194 F.3d at 1258. The correct recited

function is “calculating the Performance Monitoring function by implementing a correlation of

the information regarding said corrected and uncorrected blocks.” Further, Defendants’ proposed

structure is erroneous because Defendants’ proposed construction does not identify a structure,

instead Defendants appear to identify an algorithm. The correct corresponding structure is

“telecommunication network management system, and equivalents thereof.” And to the extent an

algorithm is required, exemplary algorithms disclosed in the specification are recited at ’727

patent, 1:63-2:21, 2:36-4:54, Fig. 1, and equivalents thereof. For example, the specification teaches

obtaining certain values from a FEC end function (such as CEC, UBC, and DS), based on those

FEC values, determining certain other values (such as BCE and SCS), determining a summation

of values of BCE and SCS events, and correlating the information regarding corrected blocks and

uncorrected blocks. See e.g., 2:36-4:54, Fig. 1.

               9.      “implementing a Performance Monitoring function based on data
                       retrieved through a Forward Error Correction Function” (Claims 6,
                       7)

       WSOU’s Proposed Construction                         Defendants’ Proposed Construction
 Plain and ordinary meaning                         Subject to 35 U.S.C. § 112, ¶6

                                                        Function: implementing a Performance
                                                        Monitoring function based on data retrieved
                                                        through a Forward Error Correction function

                                                        Structure: Algorithm disclosed in Figure 1,
                                                        and equivalents thereof.
       This term should be given its plain and ordinary meaning. Because this term does not


                                                   14
        Case 6:20-cv-00543-ADA Document 44 Filed 02/05/21 Page 20 of 33




contain the words “means for,” there is a rebuttable presumption that section 112, paragraph 6,

does not apply to that limitation. Williamson v. Citrix Online, LLC, 792 F.3d 1339, 1348 (Fed. Cir.

2015) (en banc). That presumption can be overcome, but only "if the challenger demonstrates that

the claim term fails to ‘recite sufficiently definite structure’ or else recites ‘function without

reciting sufficient structure for performing that function.’" Id. at 1349. The question whether this

term invokes section 112, paragraph 6, depends on whether persons skilled in the art would

understand the claim language to refer to structure, assessed in light of the presumption that flows

from the drafter’s choice not to employ the word "means."” Samsung Elecs. Am. v. Prisua Eng'g

Corp., 948 F.3d 1342, 1354 (Fed. Cir. 2020); Skky, Inc. v. MindGeek, s.a.r.l., 859 F. 3d 1014, 1019

(Fed. Cir. 2017) (‘To determine whether a claim recites sufficient structure, "it is sufficient if the

claim term is used in common parlance or by persons of skill in the pertinent art to designate

structure, even if the term covers a broad class of structures and even if the term identifies the

structures by their function.”’).

        Here, the claim language refers to structure, given that the preamble of Claims 6 and 7

recite “a computer program having a program code… said computer program comprises:” (’727

patent, 6:47-49 (Claim 6)), and “a computer readable medium having recorded thereon a computer

code…adapted to enable a computer to perform the steps comprising:” (7:3-5 (Claim 7)). The term

“program code” of Claim 6 is not a nonce word and connects specific structure.3 See e.g., Virginia

Innovation Sciences, Inc. v. Amazon.com, Inc., 2019 Markman 4259020, 2019 WL 4259020, *30-

*32 (E.D. Tex. 2019) (term "program code" was not a nonce word but connoted specific structure

to avoid means-plus-function treatment); WhitServe LLC v. GoDaddy.Com, Inc., 2014 WL



3 Thespecification expressly recites that “[t]he present invention can advantageously be
   implemented by a computer software comprising program code… when said program is run
   on an computer.”

                                                 15
        Case 6:20-cv-00543-ADA Document 44 Filed 02/05/21 Page 21 of 33




5668335, *3-*4 (D. Conn. 2014) (ruling that claim limitation “software executing on said

computer” was not a means-plus-function limitation); Amdocs (Israel) Limited v. Openet Telecom,

Inc., 2018 Markman 1699429, 2018 WL 1699429, *16-*18 (E.D. Va. 2018) (term in limitations

reciting “computer code” was not a means-plus-function limitation). And Claim 7 is written in a

Beauregard claim format. See CLS Bank International v. Alice Corp. Pty. Ltd., 717 F.3d 1269,

1287 (Fed. Cir. 2013) (“named for In re Beauregard, 53 F.3d 1583 (Fed. Cir. 1995) . . . [c]laims

in Beauregard format formally recite a tangible article of manufacture—a computer-readable

medium, such as a computer disk or other data storage device—but such claims also require the

device to contain a computer program for directing a computer to carry out a specified process”).

       Accordingly, this term is not subject to 35 U.S.C. § 112, ¶6, but to the extent the Court

deems that the presumption is overcome, this term should be construed with the same function and

structure as the analogous claim term discussed in Section II.C.6, above.

               10.     “classifying said blocks either as corrected or uncorrected through the
                       Forward Error Correction function” (Claims 6, 7)

       WSOU’s Proposed Construction                      Defendants’ Proposed Construction
 Plain and ordinary meaning                       Subject to 35 U.S.C. § 112, ¶6

                                                     Indefinite for lack of structure.
       This term should be given its plain and ordinary meaning. Because this term does not

contain the words “means for,” there is a rebuttable presumption that section 112, paragraph 6,

does not apply to that limitation. Here, the presumption is not overcome and the claim language

refers to structure for the same reasons discussed in Section II.C.9, above. To the extent the Court

deems that the presumption is overcome, this term should be construed with the same function and

structure as the analogous claim term discussed in Section II.C.7, above.




                                                16
        Case 6:20-cv-00543-ADA Document 44 Filed 02/05/21 Page 22 of 33




III.   U.S. Patent No. 7,508,755 (Case No. 6:20-cv-00535) Disputed Claim Terms

       A.      Overview of the ’755 Patent

       The ’755 patent is generally directed to methods and devices in networking for re-routing

traffic traveling in both directions from a bi-directional label switched path (LSP) to an alternate

path using the same network elements. ’755 patent, 1:47-49. The ’755 patent summarizes certain

technical problems in the field that existed at the time, nearly two decades ago. At the time of the

invention, a failure in a network device or link occurs downstream of a source network device, so-

called existing MPLS Fast Re-routing techniques are employed to bypass the failure. Id., 1:15-17.

However, while the existing MPLS Fast Re-routing techniques were effective in re-routing Multi-

Protocol Label Switched (MPLS) traffic in an LSP acting independently relative to other LSPs,

when LSPs were bundled together to operate in two directions, such as in bi-directional LSPs,

MPLS Fast Re-routing did not perform well. This is because existing techniques attempted to re-

route traffic from a forward LSP to a predetermined alternate path. However, because many times

there would be no predetermined alternate path for a backward LSP in a bi-directional LSP, once

a failure occurs, no traffic was allowed to flow in the backward direction. As a result, the bi-

directional LSP no longer operated as a bi-directional LSP; it became a uni-directional LSP. Id.,

1:19-33. The existing techniques at the time were also deficient when both the forward and

backward LSPs had alternate LSPs. In that instance, the existing MPLS Fast Re-routing created

two separate alternate paths, one for each direction. But creating different alternate paths for the

forward and backward LSPs of bi-directional LSP made it difficult to ensure the same quality of

service. Id., 1:34-43.

       In a preferred embodiment, the ’755 patent provides an originating network device

operable to re-route traffic traveling in a forward direction to an alternate path in the forward

direction, and to transmit a switch over message along the alternate path in the forward direction

                                                17
        Case 6:20-cv-00543-ADA Document 44 Filed 02/05/21 Page 23 of 33




to a network device responsible for re-routing traffic traveling along the bi-directional LSP in a

backward direction to the alternate path, where the alternate path in the forward direction and the

alternate path in the backwards direction uses the same network elements. Id., 1:45-56.

       B.      Terms with Constructions Not Contested by Defendants

                      Term                            Construction not contested by Defendants
 “means for receiving the switch over                Subject to 35 U.S.C. § 112, ¶6
 message” (Claims 8, 25)
                                                     Function: receiving the switch over message

                                                     Structure: merging network device, and
                                                     equivalents thereof
 “[means for] receiving a switch over message        Subject to 35 U.S.C. § 112, ¶6
 along the alternative path in the forward
 direction” (Claim 23)                               Function: receiving a switch over message
                                                     along the alternative path in the forward
                                                     direction

                                                     Structure: merging network device, and
                                                     equivalents thereof

                                                     Algorithm (if required): see e.g., 2:7-32, 2:43-
                                                     60, 3:13-36, Figs. 1, 2, 3
       C.      Terms with Disputed Constructions
               11.     “originating network device” (Claims 1, 3)

       WSOU’s Proposed Construction                      Defendants’ Proposed Construction
 Plain and ordinary meaning                          “a network device of a primary LSP which is
                                                     not a source network device of the same
                                                     primary LSP”

       This term should be given its plain and ordinary meaning. The claim language itself

provides a definition of this term. Specifically, an “originating network device” is operable to re-

route traffic along a bi-directional LSP in a forward direction to an alternate path…” and “transmit

a switch over message...” ’755 patent, 4:12-20. The specification discloses the same. See Id., 1:51-

57. Toshiba, 681 F.3d 1369 (“Absent disclaimer or lexicography, the plain meaning of the claim


                                                18
        Case 6:20-cv-00543-ADA Document 44 Filed 02/05/21 Page 24 of 33




controls.”). Additionally, Defendants’ proposed construction is confusing and unhelpful as there

is no requirement for “a primary LSP” anywhere in the claim language; instead the claims only

require “a bi-directional LSP” and an “alternate path.” Moreover, Defendants’ proposed

construction is improper for attempting to import limitations from the specification into the claim

language. For example, Defendants seek to require that the term cannot be “a source network

device,” support for which Defendants will likely point to the disclosure regarding the embodiment

depicted by Figure 2. But Defendants’ proposed construction should be further rejected. As that

particular embodiment explains: “This is so, because bi-directional Fast Re-routing uses some of

the functionality of traditional MPLS Fast Re-routing which does not function at a source network

device.” ’755 patent, 3:1-3. However, that is just one specific embodiment having specific

parameters at the time of the invention, and the specification expressly understood that it could

only describe “so-called existing MPLS Fast Re-routing techniques.” Id., 1:15-17 (emphasis

added). Further, the patentee expressly states that the described embodiments are “various

exemplary embodiments of the present invention. Variations of the examples given above may be

derived without departing from the spirit or scope of the present invention.” Id., 3:64-67.

Regardless, importing limitations from an embodiment is improper, even if it is the only

embodiment. Liebel–Flarsheim, 358 F.3d at 906.

               12.    “switch over message” (Claims 1, 5, 8, 10, 13, 16, 18, 23, 25)

       WSOU’s Proposed Construction                      Defendants’ Proposed Construction
 Plain and ordinary meaning                          “a message which instructs a device to
                                                     perform a switch over to the alternate path and
                                                     which is not a message that indicates a fault
                                                     has occurred in the network”
       This term should be given its plain and ordinary meaning. Defendants’ proposed

construction at best attempts to re-phrase the claim language, which is unnecessary, but also


                                                19
        Case 6:20-cv-00543-ADA Document 44 Filed 02/05/21 Page 25 of 33




attempts to add a negative limitation that the term “is not a message that indicates a fault has

occurred in the network.” But this negative limitation does not clarify “switch over message,” and

instead it amounts to an attempt of improper importation of a limitation from the specification.

Toshiba, 681 F.3d 1369 (“Absent disclaimer or lexicography, the plain meaning of the claim

controls.”). Indeed, the word “fault” doesn’t appear anywhere in the patent, and to the extent the

negative limitation can be understood, it is unclear how a switch over message would be

completely exclusive of also being a message that indicates a fault in the network.

               13.    “means for re-routing traffic traveling along the bi-directional LSP in
                      the backwards direction to the alternate path in the backwards
                      direction based on the switch over message.” (Claims 8) /

                      “means for re-routing traffic traveling along a bi-directional LSP in a
                      backwards direction to an alternate path in the backwards direction
                      based on the switch over message” (Claim 23) /

                      “means for re-routing traffic traveling along the bi-directional LSP in
                      a backwards direction to the same alternate path in the backwards
                      direction based on the switch over message” (Claim 25)

       WSOU’s Proposed Construction                      Defendants’ Proposed Construction
 Subject to 35 U.S.C. § 112, ¶6                      Subject to 35 U.S.C. § 112, ¶6

 Function: re-routing traffic traveling along the Indefinite for failure to disclose sufficient
 bi-directional LSP in the backwards direction structure.
 to the alternate path in the backwards
 direction based on the switch over message
 (Claim 8)

 re-routing traffic traveling along a bi-
 directional LSP in a backwards direction to an
 alternate path in the backwards direction
 based on the switch over message (Claim 23)

 re-routing traffic traveling along the bi-
 directional LSP in a backwards direction to
 the same alternate path in the backwards
 direction based on the switch over message
 (Claim 25)


                                                20
        Case 6:20-cv-00543-ADA Document 44 Filed 02/05/21 Page 26 of 33




 Structure: merging network device, and
 equivalents thereof

 Algorithm (if required): see e.g., 2:7-32, 2:43-
 60, 3:13-36, Figs. 1, 2, 3
        The parties agree that this term is subject to Subject to 35 U.S.C. § 112, ¶6. Defendants’

contention of indefinite for failure to disclose sufficient structure is erroneous at least because

Defendants fail to identify any function. Micro Chem. Inc., 194 F.3d at 1258. (“An error in

identification of the function can improperly alter the identification of structure in the specification

corresponding to that function.”). The analogous terms in Claims 8, 23, and 25 are essentially

identical except for a minor variation. For each of the claims, the correct recited function is “re-

routing traffic traveling along the bi-directional LSP in the backwards direction to the alternate

path in the backwards direction based on the switch over message” (Claim 8); re-routing traffic

traveling along a bi-directional LSP in a backwards direction to an alternate path in the backwards

direction based on the switch over message (Claim 23); and re-routing traffic traveling along the

bi-directional LSP in a backwards direction to the same alternate path in the backwards direction

based on the switch over message (Claim 25). And the correct corresponding structure is

“merging network device, and equivalents thereof.” See e.g., ’755 patent, 4:44-45, 6:20, 2:19-25,

2:52-60, 3:13-16. And to the extent an algorithm is required, the claim language itself sets out an

algorithm, and further exemplary algorithms disclosed in the specification are recited at Id., 2:7-

32, 2:43-60, 3:13-36, Figs. 1, 2, 3, and equivalents thereof. For example, the specification teaches

a merging network device receiving a switch over message having an alternate path that may be

predetermined, and based on the switch over message, the merging network device creates an

alternate path in the backward direction using the same network elements and switches backward

flowing traffic to the alternate path. Id.

                14.     “means for re-routing traffic traveling along a bi-directional LSP in a

                                                  21
        Case 6:20-cv-00543-ADA Document 44 Filed 02/05/21 Page 27 of 33




                        forward direction to an alternate path in the forward direction”
                        (Claim 20)

       WSOU’s Proposed Construction                        Defendants’ Proposed Construction
 Subject to 35 U.S.C. § 112, ¶6                        Subject to 35 U.S.C. § 112, ¶6

 Function: re-routing traffic traveling along a  Indefinite for failure to disclose sufficient
 bi-directional LSP in a forward direction to an structure.
 alternate path in the forward direction

 Structure: originating network device, and
 equivalents thereof

 Algorithm (if required): see e.g., 1:51-56, 2:7-
 32, 2:43-60, Figs. 1, 2, 3
        The parties agree that this term is subject to Subject to 35 U.S.C. § 112, ¶6. Defendants’

contention of indefinite for failure to disclose sufficient structure is erroneous at least because

Defendants fail to identify any function. Micro Chem. Inc., 194 F.3d at 1258. (“An error in

identification of the function can improperly alter the identification of structure in the specification

corresponding to that function.”). The correct recited function is “re-routing traffic traveling

along a bi-directional LSP in a forward direction to an alternate path in the forward direction.”

And the correct corresponding structure is “originating network device, and equivalents

thereof.” See e.g., ’755 patent, 6:1-2, 1:51-56, 2:7-32, 2:43-60. To the extent an algorithm is

required, the claim language itself sets out an algorithm, and further exemplary algorithms

disclosed in the specification are recited at Id., 1:51-56, 2:7-32, 2:43-60, Figs. 1, 2, 3, and

equivalents thereof. For example, the specification teaches an originating network device

determining an alternate path or using a stored predetermined alternate path, then sending a switch

over message along the alternate path to the merging network device, and then performing a switch

over so that traffic flowing in the forward direction can travel along the alternate path. Id.

                15.     “means for transmitting a switch over message along the alternate
                        path in the forward direction to a merging network device responsive

                                                  22
        Case 6:20-cv-00543-ADA Document 44 Filed 02/05/21 Page 28 of 33




                        for re-routing traffic traveling along the bi-directional LSP in a
                        backward direction to the alternate path in the backward direction”
                        (Claim 20) /

                        “means for transmitting a switch over message, along the alternate
                        path in the forward direction, for re-routing traffic traveling along
                        the bi-directional LSP in a backward direction” (Claim 25)

       WSOU’s Proposed Construction                          Defendants’ Proposed Construction
 Subject to 35 U.S.C. § 112, ¶6                          Subject to 35 U.S.C. § 112, ¶6

 Function: transmitting a switch over message            Indefinite for failure to disclose sufficient
 along the alternate path in the forward                 structure.
 direction to a merging network device
 responsive for re-routing traffic traveling
 along the bi-directional LSP in a backward
 direction to the alternate path in the backward
 direction (Claim 29)

 transmitting a switch over message, along the
 alternate path in the forward direction, for re-
 routing traffic traveling along the bi-
 directional LSP in a backward direction”
 (Claim 25)

 Structure: originating network device, and
 equivalents thereof

 Algorithm (if required): see e.g., 1:51-56, 2:7-
 32, 2:43-60, 3:9-36, Figs. 1, 2, 3
        The parties agree that these terms are subject to Subject to 35 U.S.C. § 112, ¶6. Defendants’

contention of indefinite for lack of structure is erroneous at least because Defendants fail to identify

any function. Micro Chem. Inc., 194 F.3d at 1258. (“An error in identification of the function can

improperly alter the identification of structure in the specification corresponding to that

function.”). The analogous terms in Claims 20 and 25 are very similar and share the same

corresponding structure. For each of the claims, the correct recited function is “transmitting a

switch over message along the alternate path in the forward direction to a merging network device

responsive for re-routing traffic traveling along the bi-directional LSP in a backward direction to

                                                    23
        Case 6:20-cv-00543-ADA Document 44 Filed 02/05/21 Page 29 of 33




the alternate path in the backward direction” (Claim 20); and “transmitting a switch over message,

along the alternate path in the forward direction, for re-routing traffic traveling along the bi-

directional LSP in a backward direction” (Claim 25). And the correct corresponding structure

is “originating network device, and equivalents thereof.” See e.g., ’755 patent, 6:1-2, 1:51-56, 2:7-

32, 2:43-60. And to the extent an algorithm is required, the claim language itself sets out an

algorithm, and further exemplary algorithms disclosed in the specification are recited at Id., 1:51-

56, 2:7-32, 2:43-60, 3:9-36, Figs. 1, 2, 3, and equivalents thereof. For example, the specification

teaches an originating network device determining an alternate path or using a stored

predetermined alternate path and sending a switch over message along the alternate path to the

merging network device. And based on the switch over message, the merging network device

creates an alternate path in the backward direction using the same network elements and switches

backward flowing traffic to the alternate path. Id.

                16.     “means for means for [sic] receiving traffic traveling along a bi-
                        directional LSP in a forward direction to an alternate path in the
                        forward direction” (Claim 23)

       WSOU’s Proposed Construction                        Defendants’ Proposed Construction
 Subject to 35 U.S.C. § 112, ¶6                        Subject to 35 U.S.C. § 112, ¶6

 Function: receiving traffic traveling along a   Indefinite for failure to disclose sufficient
 bi-directional LSP in a forward direction to an structure.
 alternate path in the forward direction

 Structure: merging network device, and
 equivalents thereof

 Algorithm (if required): see e.g., 2:7-32, 2:43-
 60, 3:13-36, Figs. 1, 2, 3
        The parties agree that this term is subject to Subject to 35 U.S.C. § 112, ¶6. Defendants’

contention of indefinite for lack of structure is erroneous at least because Defendants fail to identify

any function. Micro Chem. Inc., 194 F.3d at 1258. (“An error in identification of the function can

                                                  24
          Case 6:20-cv-00543-ADA Document 44 Filed 02/05/21 Page 30 of 33




improperly alter the identification of structure in the specification corresponding to that

function.”). The correct recited function is “receiving traffic traveling along a bi-directional LSP

in a forward direction to an alternate path in the forward direction.” And the correct

corresponding structure is “merging network device, and equivalents thereof.” See e.g., ’755

patent, 6:20, 2:7-32, 2:43-60, 3:13-36. And to the extent an algorithm is required, 4 the claim

language itself sets out an algorithm, and further exemplary algorithms disclosed in the

specification are recited at Id., 2:7-32, 2:43-60, 3:13-36, Figs. 1, 2, 3, and equivalents thereof. For

example, the specification teaches a merging network device receiving a switch over message in

the forward direction via an alternate path after a failure is detected. Id.

IV.      U.S. Patent No. 8,417,112 (Case No. 6:20-cv-00540) Disputed Claim Terms

         A.      Overview of the ’112 Patent

         The ’112 patent is generally directed to improving accuracy in monitoring in an optical

network to determine when to switch, or re-route traffic. ’112 patent, Abstract, 1:6-10. The ’112

patent summarizes certain technical problems in the field that existed at the time, nearly two

decades ago. At the time of the invention, the standardized optical digital transmission systems

that were used generally specified that the protection time (the time it takes to re-route client traffic

after detection of a failure) must be 50 milliseconds (ms) or less; that the number of network

elements (Nodes) in the ring is 16 or fewer; and that the total fiber distance around the ring is 1200

kilometers (km) or less. However, factors existed which caused the detection and initiation of the

switching time to exceed 50 ms. For example, the size of the network and the length of optical

fiber traversed are factors which could cause the time to exceed 50 ms. Id., 1:38-46. Exemplary

factors that could induce switching were a loss of signal (LOS) or bit error rate (BER) that was too


4 The   Federal Circuit has held that for functions such as “receiving,” no algorithm is required. In
      re Katz Interactive Call Proc. Patent, 639 F.3d 1303, 1316 (Fed. Cir. 2011).

                                                   25
        Case 6:20-cv-00543-ADA Document 44 Filed 02/05/21 Page 31 of 33




high. Systems at the time did not distinguish between a BER that exceeds the threshold due to a

true line failure or a BER transient that momentarily causes the BER value to exceed the BER

threshold. Id., 1:47-59. Without knowledge of the actual maximum switch time to an alternate

transmission path, it was difficult to guarantee the initiation of a switch within 50 ms. Id., 1:60-67.

       In a preferred embodiment, the ’112 patent a switching method is provided having

improved accuracy in monitoring a network to determine when to switch. The method collects and

stores a plurality of bit error rate (BER) values. The BER values are analyzed using a BER

hysteresis algorithm to check BER degradation. Thereafter, the method switches a transmission

port when the degradation exceeds a predetermined BER threshold level for a predetermined time

period. In another embodiment, a feature which transmits a switch polling signal for a

predetermined duration is used with the switching method. Id., 2:1-15.

       B.      Terms with Disputed Constructions

               17.     “determining whether said collected BER values worsen over time”
                       (Claims 1, 11)

       WSOU’s Proposed Construction                        Defendants’ Proposed Construction
 Plain and ordinary meaning                            “determining whether said collected BER
                                                       values worsen over time by comparing one or
                                                       more of said recent ones of said collected
                                                       BER values with said other collected BER
                                                       values”
       This term should be given its plain and ordinary meaning. The claim language itself

provides a definition of this term, which is evidenced by Defendants reciting the claim language

verbatim in their proposed construction. Defendants’ additional recitation in their proposal is

confusing, as it simply states that some value(s) should be compared with other value(s), but that

concept is already included in the term itself. Moreover, Defendants’ proposed construction is

unnecessarily duplicative, more verbose, and deficient. Specifically, it is unclear how merely



                                                  26
        Case 6:20-cv-00543-ADA Document 44 Filed 02/05/21 Page 32 of 33




“comparing one or more of said recent of said collected BER values with said other collected BER

values” helps in “determining whether said collected BER values worsen over time.” For example,

it is unclear how comparing merely one recent value can show “worsen over time.” Defendants’

proposed construction should be rejected. Toshiba, 681 F.3d 1369 (“Absent disclaimer or

lexicography, the plain meaning of the claim controls.”).




Dated: February 5, 2021                      Respectfully submitted,

                                     By:     /s/ Ryan Loveless
                                             James L. Etheridge
                                             Texas Bar No. 24059147
                                             Ryan S. Loveless
                                             Texas Bar No. 24036997
                                             Brett A. Mangrum
                                             Texas Bar No. 24065671
                                             Travis L. Richins
                                             Texas Bar No. 24061296
                                             Jeffrey Huang
                                             Etheridge Law Group, PLLC
                                             2600 E. Southlake Blvd., Suite 120 / 324
                                             Southlake, TX 76092
                                             Tel.: (817) 470-7249
                                             Fax: (817) 887-5950
                                             Jim@EtheridgeLaw.com
                                             Ryan@EtheridgeLaw.com
                                             Brett@EtheridgeLaw.com
                                             Travis@EtheridgeLaw.com
                                             Jhuang@EtheridgeLaw.com

                                             Mark D. Siegmund
                                             State Bar No. 24117055
                                             mark@waltfairpllc.com
                                             Law Firm of Walt, Fair PLLC.
                                             1508 North Valley Mills Drive
                                             Waco, Texas 76710
                                             Telephone: (254) 772-6400
                                             Facsimile: (254) 772-6432


                                               27
        Case 6:20-cv-00543-ADA Document 44 Filed 02/05/21 Page 33 of 33




                                             Counsel for Plaintiff WSOU Investments, LLC

                                CERTIFICATE OF SERVICE

       A true and correct copy of the foregoing instrument was served or delivered electronically

via U.S. District Court [LIVE]- Document Filing System, to all counsel of record, on this the 30th

day of February 5, 2021.

                                             /s/ James L. Etheridge
                                             James L. Etheridge




                                               28
